By the Court.
Whether the first or the second count, each alleging that the note mentioned therein, though in terms payable to the plaintiff’s husband, was in fact payable to her, could be sustained, need not be considered; because the third count Was clearly sufficient, and all three were alleged to be for the same cause of action. The submission to arbitration did not oust the jurisdiction of the Superior Court, and in terms looked to a disposition of the suit after the award should be returned. The judgment does hot appear to have been rendered upon the *388ft ward, but upon the default of the defendant, and for a less sum than was alleged in the third count to be due to the plaintiff; and the remitting by the plaintiff, in accordance with the award, of part of ■ the sum which she might have recovered, did not make the judgment erroneous. Judgment affirmed.